Per Curiam.

State, ex rel. Lowe, v. Common Pleas Court (1977), 49 Ohio St. 2d 168, decided this date, is dis-positive of this appeal. In Lowe, the time period between the filing of the petition for post-conviction relief in the trial court and the mandamus action in the appellate court was longer than the period involved here.
Accordingly, the judgment of the Court of Appeals, denying the writ, is affirmed.

Judgment affirmed.

O’Neill, C. J., Heebeet, Celebrezze, W. Brown, P. Brown, Sweeney and Locher, JJ., concur.